Citation Nr: 0534664	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-22 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than August 26, 
2003, for a grant of service connection for traumatic 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein the RO granted the veteran's claim 
seeking entitlement to service connection for traumatic 
arthritis of the lumbar spine, effective from August 26, 
2003.  The veteran perfected an appeal that challenges the 
effective date assigned for this benefit.

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Phoenix, Arizona.  A copy of 
the hearing transcript has been associated with the claims 
file.  The appellant submitted additional evidence concerning 
his claims at his August 2005 Board hearing.  He also stated 
that he was waiving review of that evidence by the agency of 
original jurisdiction.  Therefore referral to the RO of 
evidence received directly by the Board is not required. 
38 C.F.R. § 20.1304 (2005).

During the August 2005 hearing, the veteran testified that an 
April 1980 Board decision denying service connection for low 
back disability should be reversed on the basis of clear and 
unmistakable error (CUE).  In response to such testimony, the 
undersigned Veterans Law Judge informed the veteran that he 
needed to file a separate motion to the Board alleging that 
there was CUE committed in the April 1980 Board decision.  
Similarly, by way of the May 2003 rating decision, the 
veteran was initially advised that he must file a written 
motion requesting review of the April 14, 1980, Board 
decision on the grounds of CUE.

To date, neither the appellant nor his representative has 
filed a written motion with the Board seeking review of the 
April 14, 1980, Board decision based upon CUE.  The appellant 
is therefore advised that a motion to revise a Board decision 
based upon CUE must be in writing, signed by the moving party 
or that party' s representative, and satisfy certain other, 
formal requirements.  See 38 C.F.R.           § 20.1404(a) 
(2005).  Such a motion must be filed with the Director, 
Management and Administration (01E), Board of Veterans' 
Appeals, 810 Vermont Avenue, NW, Washington, D.C. 20420.  
This motion "must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice..."  38 C.F.R. § 
20.1404(b). (2005).

Accordingly, the Board limits its consideration to the 
question of an earlier effective date for the grant of 
service connection for traumatic arthritis of lumbar spine on 
grounds other than CUE in the April 1980 Board decision, a 
matter upon which the veteran has not yet filed a written 
motion in accordance with 38 C.F.R. § 20.1404.

By a November 29, 2005 ruling, the undersigned Veterans Laws 
Judge granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant.  See 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  The veteran's military service ended in October 1945.

2.  In April 1980, the Board rendered a decision that denied 
entitlement to service connection for a low back disability.

3.  On August 26, 2003, the RO received the veteran's request 
to reopen the claim of entitlement to service connection for 
low back disability.

4.  By a December 2003 rating decision, the RO granted 
service connection for traumatic arthritis of the lumbar 
spine, effective from August 26, 2003.


CONCLUSIONS OF LAW

1.  The April 1980 decision of the Board denying service 
connection for low back disability is final.  38 U.S.C.A. § 
7104(b) (West 2002).

2.  The criteria for an effective date earlier than August 
26, 2003, for a grant of service connection for low back 
disability are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I..  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 
Fed. Reg. 25,179 (2004).  This appeal stems from a claim the 
veteran filed at the RO on August 26, 2003, seeking to reopen 
a claim of service connection for low back disability.

As noted above, the RO granted service connection for low 
back disability in December 2003, in the rating action on 
appeal, and assigned an effective date of August 26, 2003, 
i.e., the date the veteran's claim was received, as the 
effective date of service connection.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that even the failure to comply with the 
notice requirements of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).

In addition, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  As discussed below, the Board has 
determined that the veteran is not entitled to an earlier 
effective date for service connection for low back 
disability.  The Board therefore finds that any failure to 
comply with the VCAA is not prejudicial because the Act does 
not apply to this case.  See VAOPGCPREC 5-04, 69 Fed. Reg. 
59,989 (2004).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.1103, 20.1104 (2005).

II.  Legal Criteria

A decision of the Board denying a claim is final and binding 
on the veteran, and may not thereafter be reopened and 
considered on the same factual basis.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2005).  There are, however, 
exceptions to this rule - for example, if new and material 
evidence is submitted, or if the Board orders reconsideration 
of the decision, or if another exception to finality applies, 
such as the decision was the product of clear and 
unmistakable error (CUE).  See 38 U.S.C.A. §§ 5108, 7103 
(West 2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2005).

Unless otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).

Further, in the case of a reopened claim, criteria governing 
effective dates for compensation provide that the effective 
date of an award of disability compensation, received after 
final disallowance, shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(ii) (2005).

III.  Analysis

The veteran contends, in essence, that the effective date of 
the award of service connection for low back disability 
should be February 15, 1979, the date he originally filed a 
claim at the RO for the claimed condition.  

On February 15, 1979, the RO received the veteran's claim for 
service connection for low back disability.  By a March 1979 
rating action, the RO denied service connection for low back 
disability.  The veteran timely completed an appeal to the 
RO's adverse determination, and the Board affirmed that 
denial in an April 1980 decision. 

As noted in the introduction section of the decision, the 
veteran has not submitted a written motion to reverse the 
April 1980 Board decision based on clear and unmistakable 
error, nor has he filed a motion seeking reconsideration of 
the April 1980 decision or sought to appeal the Board's 
decision to the United States Court of Appeals for Veterans 
Claims.  So the Board's April 1980 decision is final and 
binding on him, and it subsumed the RO's March 1979 rating 
action.  38 U.S.C.A.   § 7104 (West 2002); 38 C.F.R. § 
20.1104 (2005).

On August 26, 2003, the RO received the veteran's claim to 
petition to reopen the previously denied claim for service 
connection for low back disability.  By a December 2003 
rating action, the RO granted service connection for low back 
disability, effective August 26, 2003, the date of receipt of 
a reopened claim for this condition.  The RO based their 
determination on private treatment records and a statement, 
submitted by H. G. J., M.D., a fellow service comrade of the 
appellant, reflecting that the veteran's current low back 
disability was a result of the injury he sustained during 
service in 1944.  Also of record at the time of the RO's 
December 2003 rating action, was a November 2003 VA 
examination report, wherein the VA physician concluded, after 
an entire review of the claims file and an examination of the 
appellant, that his current low back disability was causally 
related to and was accelerated by his World War II injury.

It is argued that service connection for low back disability 
should be granted effective February 15, 1979, the date of 
receipt of the initial claim seeking service connection for 
this condition.  Here, however, the private and VA reports 
and statement of H. G. J., M.D. were submitted and received 
at the same time the RO received the veteran's petition to 
reopen his claim of service connection for low back 
disability on August 26, 2003.

Governing criteria are quite specific in providing that the 
effective date of a grant of service connection, in the case 
of a reopened claim following a final disallowance, as is the 
case here, is the date of receipt of the reopened claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(ii) (2005).  In this case, the RO granted service 
connection for low back disability, the date of receipt of 
the reopened claim, August 26, 2003.

In accordance with governing criteria, no basis is provided 
for a grant of an effective date for service connection for a 
low back disability earlier than August 26, 2003.  In 
reaching this determination, the Board has been mindful of 
the doctrine of the benefit of doubt.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Accordingly, ignoring for the time being the possibility of 
CUE in the April 1980 Board decision, entitlement to an 
effective date earlier than August 26, 2003, for the grant of 
service connection for low back disability is not 
established.

In conclusion, the Board notes that in his notice of 
disagreement and substantive appeal, received by the RO in 
January and May 2004, respectively, the veteran also 
maintained that the RO had committed CUE in the adjudication 
of the December 2003 rating decision on appeal by not 
assigning an effective date of February 15, 1979.  Because 
this rating decision is currently in appellate status, 
however, there is no final adverse RO or Board decision that 
can be subject to a CUE attack; thus, as a matter of law, he 
cannot assert a claim of CUE in the December 2003 rating 
action.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. 
Brown, 10 Vet. App. 322, 325 (1997).  


ORDER

Entitlement to an effective date earlier than September 26, 
2003, for the grant of service connection for low back 
disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


